PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/253,515
Filing Date: 22 Jan 2019
Appellant(s): COHEN, Fredric, Jay



__________________
Lauren L. Stevens
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 13, 2020, and appealing from the Office Action mailed on August 7, 2020.
(1) Grounds of Rejection to be reviewed on Appeal.
Every ground of rejection set forth in the Office action dated August 7, 2020  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.


A. Claim Rejections - 35 USC § 112 (Indefinite).

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 33 recites: “wherein the reduced dose (of dichlorphenamide) is relative to what the subject would be administered if the subject was not being administered the OAT1 inhibitor (probenecid)”.
However, the specification does not disclose the dose (of dichlorphenamide) that is required to administer to a subject suffering from gout and primary hyperkalemic periodic paralysis that is also being administered probenecid.    The specification does not disclose the dose of dichlorphenamide that is administered to a subject that is not being administered probenecid.  The specification does not disclose any comparison 
The claim requires that the dose of dichlorphenamide administered to the subjects that are also being administered probenecid, to be compared to the dose of dichlorphenamide administered to subjects that are not being administered probenecid.  The KEVEYIS ® Prescribing Information recommends the administration (to subjects that are not being administered probenecid) a dichlorphenamide dose of 50 mg once or twice a day with a maximum recommended dose of 200 mg per day (see under Dosage and Administration).  
Further, the dose of a drug that a physician prescribes depends of many factors like: age, sex, weight, other conditions or medications, etc., and of course the directions/suggestions of the KEVEYIS ® Prescribing Information, but the reality is that there is no way to know exactly what dose of dichlorphenamide the physician would have prescribed to a subject that was not being administered the OAT1 inhibitor probenecid, since each subject is different and will require a different dosage depending on the factors disclosed above (age, sex, weight, etc.). 
So, do the subjects being compared in the instant claims (besides one being administering probenecid and the other one not) have the same or different body weight?  The same or different age?  The same or different disease states? Are the subjects that ARE NOT being administered the OAT1 inhibitor probenecid also suffering from primary hyperkalemic periodic paralysis and gout, like the subjects of the instant claims?
In the absence of experimental data and guidance from the specification, unless there is any suggestion or evidence to the contrary, it is going to be assumed that any amount of dichlorphenamide less than 200 mg/day (the maximum allowed by the KEVEYIS ® Prescribing Information), will be considered as a “reduced dos”.


B. Claim Rejections - 35 USC § 103.

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over KEYEVIS™ Prescribing Information (August 2015)) and PROBENECID Prescribing Information (March 2006).

For claim 32, the KEYEVIS™ prescribing information, teaches a method of treating primary hyperkalemic periodic  paralysis comprising the administration of a therapeutically effective amount of dichlorphenamide to subjects in need thereof (See section 1. Indications and Usage).
The KEYEVIS™ prescribing information teaches a dose of 50 mg once or twice a day with a maximum recommended dose of up to 200 mg per day.  The initial dose may be increased or decreased based on individual response, at weekly intervals (or sooner in case of adverse reactions) (see section 2. under Dosage and Administration).
Further, the KEYEVIS™ prescribing information teaches that dichlorphenamide is associated with various side effects like: hypersensitivity, anaphylaxis, idiosyncratic reactions, hypokalemia, metabolic acidosis and falls, as such the authors recommend in some cases to monitor the subjects for these symptoms and if necessary reducing the dose or discontinue the administration of dichlorphenamide (see section 5.1 Hypersensitivity/Anaphylaxis/Idiosyncratic Reactions).
The KEYEVIS™ prescribing information does not teach that the subjects are being or are going to be administered the OAT1 inhibitor probenecid.  However, the PROBENECID Prescribing Information teaches a method of treating gout comprising the administration of probenecid (see under Indications and Usage on page 1).  Further, the PROBENECID Prescribing Information teaches that "probenecid produces an insignificant increase in free sulfonamide (dichlorphenamide is a sulfonamide) plasma concentrations, but a significant increase in total sulfonamide plasma levels (total sulfonamide plasma level = free sulfonamide in plasma + conjugated sulfonamides in plasma).  Since probenecid decreases the renal excretion of conjugated sulfonamides, plasma concentrations of the latter should be determined from time to time when a sulfonamide (dichlorphenamide is a sulfonamide) and probenecid are co-administered for prolonged periods” (see page 3 third paragraph).

Before the effective filing date, it would have been prima facie obvious for the skilled in the art to administer to a subject suffering from both: primary hyperkalemic periodic paralysis and gout, a composition comprising a therapeutically effective amount of dichlorphenamide (for the treatment of primary hyperkalemic periodic paralysis) and a therapeutically effective amount of probenecid (for the treatment of gout). 
It will be further obvious to administer an initial dosage of up to 200 mg daily of dichlorphenamide since this dosage is the maximum initial dosage recommended by the KEYEVIS™ prescribing information (see section 2. Dosage and Administration).  It will be further obvious to monitor the patients for signs and/or symptoms of toxicity caused by dichlorphenamide as described by the KEYEVIS™ prescribing information (see section 5.1 Hypersensitivity/Anaphylaxis/Idiosyncratic Reactions) and as described by the PROBENECID Prescribing Information (see page 3 third paragraph) and if necessary reduce the amount of dichlorphenamide (a sulfonamide) being administered (i.e. less than the initial dose), in order to avoid dichlorphenamide side effects like: hypersensitivity, anaphylaxis, idiosyncratic reactions, hypokalemia, metabolic acidosis and falls (see section 5.1 Hypersensitivity/Anaphylaxis/Idiosyncratic Reactions) and in order to avoid any side effects due to its decrease in renal excretion (see PROBENECID Prescribing Information, page 3 third paragraph).  
Also, since 200 mg is the maximum recommended dose of dichlorphenamide by the KEYEVIS™ prescribing information (see section 2. Dosage and Administration), it will be further obvious to either maintain or decrease this amount based on the patients’ needs, to for example 50 mg a day (a reduced dose, i.e. less than 200 mg a day) as recommended by the KEYEVIS™ prescribing information (see section 2. Dosage and Administration).  Since dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art, the skilled in the art will be able to determine the optimal dose regimen to achieve the best result for a particular patient that suffers from both: primary hyperkalemic periodic paralysis and gout.

All this will result in the practice of claim 32 with a reasonable expectation of success.


For claim 33, the KEYEVIS™ prescribing information, teaches a method of treating primary hyperkalemic periodic  paralysis comprising the administration of a therapeutically effective amount of dichlorphenamide to subjects in need thereof (See section 1. Indications and Usage).
The KEYEVIS™ prescribing information teaches a dose of 50 mg once or twice a day with a maximum recommended dose of up to 200 mg per day. The initial dose may be increased or decreased based on individual response, at weekly intervals (or sooner in case of adverse reactions) (see section 2. under Dosage and Administration).
Further, the KEYEVIS™ prescribing information teaches that dichlorphenamide is associated with various side effects like: hypersensitivity, anaphylaxis, idiosyncratic reactions, hypokalemia, metabolic acidosis and falls, as such the authors recommend in some cases to monitor the subjects for these symptoms and if necessary reducing the dose or discontinue the administration of dichlorphenamide (see section 5.1 Hypersensitivity/Anaphylaxis/Idiosyncratic Reactions).
The KEYEVIS™ prescribing information does not teach that the subjects are being or are going to be administered the OAT1 inhibitor probenecid.  However, the PROBENECID Prescribing Information teaches a method of treating gout comprising the administration of probenecid (see under Indications and Usage on page 1).   Further, the PROBENECID Prescribing Information teaches that "probenecid produces an insignificant increase in free sulfonamide plasma concentrations, but a significant increase in total sulfonamide (dichlorphenamide is a sulfonamide) plasma levels (total sulfonamide plasma level = free sulfonamide in plasma + conjugated sulfonamides in plasma).  Since probenecid decreases the renal excretion of conjugated sulfonamides, plasma concentrations of the latter should be determined from time to time when a sulfonamide (dichlorphenamide is a sulfonamide) and probenecid are co-administered for prolonged periods (see page 3 third paragraph).

Before the effective filing date, it would have been prima facie obvious for the skilled in the art to administer to a subject suffering from both: primary hyperkalemic periodic paralysis and gout, a composition comprising a therapeutically effective amount of dichlorphenamide (for the treatment of primary hyperkalemic periodic paralysis) and a therapeutically effective amount of probenecid (for the treatment of gout). 
It will be further obvious to administer a dosage of 50 mg once or twice daily (which is less than 200 mg daily, i.e. a “reduced dose”, see above 112 (b) rejection) of dichlorphenamide since this is a dosage recommended by the KEYEVIS™ prescribing information.




The prior art does not teach that the dose of dichlorphenamide disclosed by the prior art (50 mg once or twice daily)  is a “reduced dose relative to what the subject would be administered if the subject was not being administered probenecid”.   However, it will be necessary to reduce the dose of dichlorphenamide relative to normal recommended dosages in order to avoid dichlorphenamide side effects like: hypersensitivity, anaphylaxis, idiosyncratic reactions, hypokalemia, metabolic acidosis and falls (see section 5.1 Hypersensitivity/Anaphylaxis/Idiosyncratic Reactions) and in order to avoid any side effects due to its decrease in renal excretion (see PROBENECID Prescribing Information, page 3 third paragraph).  Further, the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the dichlorphenamide dose disclosed by the prior art (50 mg once or twice a day) is not the same or similar to the dose claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the “reduced dose” in the claimed method is different from the dose taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Finally, the prior art is silent regarding: “a reduced dose to compensate for the expected increase in exposure resulting from co-administration of the OAT1 inhibitor (probenecid) and the OAT1 substrate dichlorphenamide”  However, the above statement is considered an intended reason for which Appellant decided to administer one drug “at a reduced dose”.  The above phrase is considered a motivation based on previous alleged experiments performed by Applicant that apparently resulted in the structural limitations of the instant claims. However, according to IVIPEP 2144 IV: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. If is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant”
It is well settled that “in considering motivation in the obviousness analysis, the problem examined is not the specific problem solved by the invention but the general problem that confronted the inventor before the invention was made.” In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006) (citing cases). Moreover, “the law does not require that the references be combined for the reasons contemplated by the inventor.” In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992) (citing cases).

All this will result in the practice of claim 33 with a reasonable expectation of success.








(2) Response to Arguments.

A. Arguments regarding 35 USC § 112 (Indefinite) rejection.

First, Appellant argues:
The standard for indefiniteness is set forth in Ex parte McAward where the Board held that § 112 requires “that claims be written in clear and unambiguous terms,” which “necessarily invokes some standard of reasonable precision in the use of language in the context of the circumstances.”  “The examiner’s focus during examination of claims for compliance with the requirement for definiteness of 35 U.S.C. 112(b) ... is whether the claim meets the threshold requirements of clarity and precision set forth in the statute, not whether more suitable language or modes of expression are available.
The Examiner disagrees:
The Examiner is not requiring “a more suitable language mode of expression”, but instead the Examiner is requiring to know what exactly is being compared.  In other words are the subjects who are being administered dichlorphenamide that are NOT being administered probenecid have the same diseases, age, weight etc. than the subjects of the instant claims?

Second, Appellant argues:
Claim 32 is drawn to a method for treating primary hyperkalemic periodic paralysis, primary hypokalemic periodic paralysis, or related variants in a subject in need thereof by administering a therapeutically effective amount of dichlorphenamide, or a pharmaceutically acceptable salt thereof, to the subject.  Claim 33 is similar in scope. In addition to the dichlorphenamide, the subject is also being administered the OAT1 inhibitor probenecid to treat gout and/or hyperuricemia. As discussed below, the inventor has discovered that dichlorphenamide is an OAT1 substrate and as such, the dosage of the dichlorphenamide needs to be adjusted because of the co-administration. Thus, the claims are specific as to:
•    The subject being treated, i.e., a person who is being treated with probenecid to treat gout and/or hyperuricemia and also requires treatment with dichlorphenamide for the treatment of primary hyperkalemic periodic paralysis, primary hypokalemic periodic paralysis, and related variants;
•    The method of treatment, i.e., the drugs are co-administered with dose adjustment of the dichlorphenamide; and
•    The amount of drug being administered, i.e., the dichlorphenamide is administered at a reduced dose to compensate for the increase in exposure resulting from the co-administration.
The Examiner disagrees:
First, whatever Applicant discovered regarding the interactions between dichlorphenamide and probenecid is irrelevant for the current discussion of indefiniteness of the instant claims as written.  
Second, an as discussed above, claim 33 is considered NOT specific regarding the “reduced dose” of dichlorphenamide that is being administered to the subjects in the instant claims (that suffer from primary hyperkalemic periodic paralysis and gout and are also being administered probenecid).
Third, Appellant argues:
Finally, Appellant fails to understand why the Office believes that the phrase is indefinite. The phrase clearly states that if a subject is taking (or is contemplating taking) both an OAT1 inhibitor and dichlorphenamide, a reduced amount of dichlorphenamide is administered. Those are commonly used and understood terms, and the specification provides disclosure as to amounts of reduction. To the extent the Office argues that the claims must recite all variables for administering a drug to avoid indefiniteness that is not the law. "Breadth is not indefiniteness”.
The Examiner disagrees: 
The claims are indefinite because it is not clear what “a reduced dose of dichlorphenamide” is.  Reduced compared to what?  To a subject that is not being administered probenecid?  So who are the subjects being administered dichlorphenamide (and not being administered probenecid), do they have the same weight? Same sex? Same diseases (i.e. the subjects being administered dichlorphenamide that are NOT being administered probenecid do also suffer from primary hyperkalemic periodic paralysis and gout?)? Furthermore, it is unclear whether “the subject was not being administered the OAT1 inhibitor” is inside or outside of scope of claim 33 considering Appellant’s arguments that “a subject is taking (or is contemplating taking) both an OAT1 inhibitor and dichlorphenamide”. It is worth noting that “contemplating” taking a drug is a mental process. Relevant to the discussions of metes and bounds of claim 33, the claim also recites “administering the OAT1 inhibitor to the subject”. 



B. Arguments regarding 35 USC § 103 rejection.

First, Appellant argues:
OAT1 is among the several important drug transporters in kidney proximal tubules that maintain systemic levels of endogenous substrates and facilitate the active renal secretion of drags into the urine. Inhibition of OAT1 results in reduced or delayed renal elimination of those drags that are substrates of OAT1.
The present claims are drawn to a method of administering an OAT1 inhibitor, specifically, probenecid, in combination with dichlorphenamide, an OAT1 substrate, to a subject in need thereof. At the time of the invention, little was known in the art about the metabolism of dichlorphenamide or its drug-drug interactions. The 2015 Prescribing Information for KEVEYIS only describes a potential interaction with aspirin and salicylates. Therefore, at the time of the present invention, the interaction with dichlorphenamide with an OAT1 inhibitor was unknown and unpredictable.
As shown in Table 1 of the specification and discussed further below, Appellant unexpectedly found that dichlorphenamide is a substrate of the OAT1 transporter and thus may cause clinically significant drug interactions if co-administered with an OAT1 inhibitor, such as probenecid, in view of the increased systemic exposure of the OAT1 substrate dichlorphenamide. Accordingly, the dichlorphenamide is administered in claims 32 and 33 at a reduced dose. 
The Examiner disagrees: 
First, the fact that Applicant discovered that dichlorphenamide is an OAT1 substrate is not by itself something unexpected, but it reflects the fact that Applicant discovered an inherent property of dichlorphenamide (is an OAT1 substrate).  MPEP 2112 I states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”
Second, the fact that the interaction of dichlorphenamide with an OAT1 inhibitor might have been unknown at the time of the present invention, is not by itself a reason for novelty or allowance.  Apparently Applicant has discovered a new mechanism of action (interaction of dichlorphenamide with an OAT1 inhibitor) of a an obvious invention (administering to a subject suffering from both: primary hyperkalemic periodic paralysis and gout, a composition comprising a therapeutically effective amount of dichlorphenamide (for the treatment of primary hyperkalemic periodic paralysis) and a therapeutically effective amount of probenecid (for the treatment of gout).  The explanation of an effect or mechanism of action obtained when using a compound (e.g. interaction of dichlorphenamide with an OAT1 inhibitor) cannot confer novelty on an obvious process administering to a subject suffering from both: primary hyperkalemic periodic paralysis and gout, a composition comprising a therapeutically effective amount of dichlorphenamide (for the treatment of primary hyperkalemic periodic paralysis) and a therapeutically effective amount of probenecid (for the treatment of gout) if the skilled artisan was already aware of the  factors to be considered to reach the desired therapeutic effect.   Though new properties of a compound or their mechanism of action are no doubt important contributions to scientific and pharmaceutical development, the assessment of patentability is based upon the therapeutic applications and effects of the compounds, not the mechanism or properties by which they exert such a therapeutic effect.
MPEP 2145 states: “Mere recognition of latent properties in the prior art does not render non-obvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991)”.

Finally, and as discussed in the 112 (b) (indefinite) rejection above, what qualifies as a “reduced dose” of dichlorphenamide?

Second, Appellant argues:
The Office has rejected all pending claims under 35 U.S.C. § 103 as unpatentable over the KEVEYIS Prescribing information and the PROBENECID Prescribing Information. The Office acknowledges that the KEVEYIS Prescribing Information does not teach that the subjects are being or are going to be administered the OAT1 inhibitor probenecid. The Office attempts to rectify that deficiency by stating that the PROBENECID Prescribing Information teaches a method of treating gout comprising the administration of digoxin.
The Office then concludes that it would have been prima facie obvious for one of skill in the art to administer to a subject suffering from both primary hyperkalemic periodic paralysis and gout each of dichlorphenamide and probenecid.
The Office’s conclusion of obviousness is based on a series of mistaken assumptions. First, the only motivation to combine the KEVEYIS Prescribing information and the PROBENECID Prescribing Information is the Office’s assumption that the subjects being administered dichlorphenamide, discovered by Appellant to be an OAT1 substrate, are subjects also suffering from gout.  Appellant reminds the Office that “even when the level of skill in the art is high, the [Office] must identify specifically the principle, known to one of ordinary skill that suggests the claimed combination. In other words, the Office must explain the reasons one of ordinary skill in the art would have been motivated to select the references and to combine them to render the claimed invention obvious (In re Rouffet).  “This factual question of motivation is material to patentability, and [can] not be resolved on subjective belief and unknown authority” (In re Lee and In re Nuvasive).  The examiner can satisfy the burden of showing obviousness of the combination "only by showing some objective teaching in the prior art or that knowledge generally available to one of ordinary skill in the art would lead that individual to combine the relevant teachings of the references" (In re Fritch).  
Here, the Office has not cited to any objective evidence that suggests the combination recited in claims 32 and 33. Nor would any objective evidence of record have suggested that dichlorphenamide is an OAT1 substrate, or that the dosage of dichlorphenamide is reduced when administered with OAT1 inhibitor, probenecid.

The Examiner disagrees:
First, the above 103 rejection clearly provided a reason for combining the two references: it is well known that most individuals can suffer from two or more diseases at the same time.  Since primary hyperkalemic periodic paralysis and gout are well known diseases, before the effective filing date, it was expected that some individuals will suffer from either one or both diseases, as such, it will be obvious to treat both diseases comprising the administration of compositions known to be effective to treat each disease individually (dichlorphenamide for the treatment of primary hyperkalemic paralysis and probenecid for the treatment of gout).  This rejection was based on prior art references, not on assumptions. 
Second, Appellant is referring to very old cases (In re Rouffet (1998), In re Lee (2002) and In re Fritch (1992)) all of which were overruled by the decision of the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Specifically, regarding In re Nuvasive and In re Lee:
In re Nuvasive states:
“The relevant principles apply with equal force to the PTAB's motivation to combine analysis. Our precedent dictates that the PTAB must make a finding of a motivation to combine when it is disputed. See, e.g., Lee, 277 F.3d at 1343-45; see also KSR, 550 U.S. at 418 (stating that the PTAB's motivation to combine "analysis should be made explicit" (citation omitted)). Although identifying a motivation to combine "need not become [a] rigid and mandatory formula," KSR, 550 U.S. at 419, the PTAB must articulate a reason why a PHOSITA would combine the prior art references”.
According to MPEP 2141 (see below) the Supreme Court superseded cases such as In re Lee, 277 F.3d 1338, 61 USPQ2d 1430 (Fed. Cir. 2002) cited by Applicant above.
MPEP 2141 states:
“These guidelines are intended to assist Office personnel to make a proper determination of obviousness under 35 U.S.C. 103, and to provide an appropriate supporting rationale in view of the decision by the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The guidelines are based on the Office’s current understanding of the law, and are believed to be fully consistent with the binding precedent of the Supreme Court. The KSR decision reinforced earlier decisions that validated a more flexible approach to providing reasons for obviousness. However, the Supreme Court’s pronouncement in KSR superseded cases such as In re Lee, 277 F.3d 1338, 61 USPQ2d 1430 (Fed. Cir. 2002), insofar as those cases require record evidence of an express reason to modify the prior art. As the Federal Circuit has explained: at the time [of the decision in In re Lee], we required the PTO to identify record evidence of a teaching, suggestion, or motivation to combine references because "[o]mission of a relevant factor required by precedent is both legal error and arbitrary agency action." However, this did not preclude examiners from employing common sense. More recently [in DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1366 (Fed. Cir. 2006)], we explained that use of common sense does not require a "specific hint or suggestion in a particular reference," only a reasoned explanation that avoids conclusory generalizations. Perfect Web Technologies, Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009) (citations omitted).
In another case, the Federal Circuit also stated that:
"... we conclude that while ‘common sense’ can be invoked, even potentially to supply a limitation missing from the prior art, it must still be supported by evidence and a reasoned explanation.  This is particularly true where the missing limitation goes to the heart of an invention." Arendi v. Apple, 832 F.3d 1355, 1363, 119 USPQ2d 1822, 1827 (Fed. Cir. 2016).
These guidelines do not constitute substantive rule making and hence do not have the force and effect of law. They have been developed as a matter of internal Office management and are not intended to create any right or benefit, substantive or procedural, enforceable by any party against the Office. Rejections will continue to be based upon the substantive law, and it is these rejections that are appealable. Consequently, any failure by Office personnel to follow the guidelines is neither appealable nor petitionable.”
Third, and as discussed above, the fact that Applicant discovered that dichlorphenamide is an OAT1 substrate is not by itself something unexpected, but it reflects the fact that Applicant discovered an inherent property of dichlorphenamide (is an OAT1 substrate).  MPEP 2112 I states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”  Finally,and as discussed in the 112 (b) (indefinite) rejection above, what qualifies “reduced dose” of dichlorphenamide?

Third, Appellant argues:
Appellant acknowledges that the general problem of drug interactions is well known. However, "knowledge of a problem and motivation to solve it are entirely different from motivation to combine particular references" (Innogenetics, N. V. v. Abbott Labs.).    As the court has held in the context of certain FDA regulations on extended-release formulations, "knowledge of the goal does not render its achievement obvious" (Abbott Labs. v. Sandoz, Inc.).   As the Federal Circuit has made clear, arguing "what one of skill in the art 'would have known' or 'could have' done" is "not sufficient" (Black and Decker, Inc. v. Positec USA, Inc.).
The Examiner disagrees:
Here, Appellant points to a bunch of court cases without pointing to the relevance to the specifics to the instant case.

Fourth, Appellant argues:
Furthermore, in support of its argument that dose adjustment would have been obvious, the Office cites to the KEVEYIS Prescribing information which indicates that the following circumstances may warrant dose reduction or discontinuation of the dichlorphenamide:
•    KEVEYIS should be discontinued at the first appearance of skin rash or any sign of immune mediated or idiosyncratic adverse reaction;
•    If hypokalemia develops or persists, consider reducing the dose or discontinuing KEVEYIS;
•    If metabolic acidosis develops or persists, consideration should be given to reducing the dose or discontinuing KEVEYIS;
•    Consider dose reduction or discontinuation of KEVEYIS in patients who experience falls while treated with KEYEVIS; and
•    In patients taking acetazolamide prior to the study, the dose of KEVEYIS was set at 20% of the acetazolamide dose. Dose reduction for tolerability was permitted.
None of those circumstances involved the co-administration of another drug, let alone, an OAT1 inhibitor, such as probenecid. None of those circumstances revealed or in any way suggested what Applicant discovered: dichlorphenamide is an OAT1 substrate. As discussed above, the drug interaction described in the 2015 Prescribing Information for KEVEYIS only describes a single interaction with a co-administered drug and that is for aspirin and salicylates.
The Examiner disagrees:
First, the statement made by Appellant that: none of those circumstances involved the co-administration of another drug, let alone, an OAT1 inhibitor, such as probenecid, is completely incorrect.  The fact is that most of the side effects disclosed by the KEVEYIS Prescription Information, disclosed by Appellant above, like skin rash, immune mediated idiosyncratic reactions, hypokalemia, metabolic acidosis and falls, can happen either when dichlorphenamide is administered alone or in conjunction with other drugs.  In other words, the KEVEYIS Prescription Information does not say (nor suggests) that when dichlorphenamide is co-administered with any other drug, these side effects will not occur, to the contrary, it is well understood, that these side effects might occur under different circumstances when dichlorphenamide is administered to a patient (regardless of whether is co-administered with another drug or not). Regarding Appellant’s co-administration argument, it is worth noting that instant claim 33 recites active steps of “administering the OAT1 inhibitor to the subject; and subsequently administering dichlorphenamide” (lines 6-7 of claim 33). In this regard, the active steps recited in claim 32 are “administering a reduced dose of dichlorphenamide ---; and continuing administration of the OAT1 inhibitor”, which does not exclude step of administering dichlorphenamide and step of administering the OAT1 inhibitor (probenecid) being at two different time points during treatment regimen.
Second, again, the fact that Applicant discovered that dichlorphenamide is an OAT1 substrate: is not by itself something unexpected, but it reflects the fact that Applicant discovered an inherent property of dichlorphenamide (is an OAT1 substrate).  MPEP 2112 I states: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).”

Fifth, Appellant argues:
The Office further cites to the following language in the PROBENECID Prescribing Information:
probenecid produces an insignificant increase in free sulfonamide plasma concentrations, but a significant increase in total sulfonamide plasma levels. Since probenecid decreases the renal excretion of conjugated sulfonamides, plasma concentrations of the latter should be determined from time to time when a sulfonamide and probenecid are co-administered for prolonged periods.
A careful review of the passage indicates that total sulfonamide plasma levels may increase significantly, but “total” sulfonamides comprises free sulfonamide and conjugated sulfonamides. It is the latter, i.e., the conjugated sulfonamides, that must be monitored and that is responsible for the increase in the total sulfonamide plasma levels.   As just noted, the PROBENECID Prescribing Information teaches that there is “an insignificant increase” in free sulfonamides as a result of co-administration with probenecid. Thus, the PROBENECID Prescribing Information explicitly teaches that there is a significant distinction between free sulfonamides and conjugated sulfonamides.
The Examiner disagrees:
First, it is true that there is an insignificant increase of free sulfonamides as a result of the co-administration with probenecid and it is true that there is a difference between free sulfonamides and conjugated sulfonamides.  However, the problem is that there is an increase of conjugated sulfonamides as a result of the co-administration with probenecid.   According to the prior art (See Goodman and Gilman’s “The Pharmacological Basis of Therapeutics”, Tenth Edition (2001), McGraw Hill Editors, pages 13-15, attached as NPL 01 16253515 Goodman and Gilman’s):
“Two N-acetyltransferases (NAT1 and NAT2) are involved in acetylation of amines, hydrazines and sulfonamides (dichlorphenamide is a sulfonamide).  In contrast to most drug conjugations, acetylated metabolites (i.e. acetylated dichlorphenamide) often are less water-soluble than the parent drug, and this may result in crystalluria (a side effects due to its decrease in renal excretion) unless a high urine flow rate is maintained“ (see page 15).  In other words, the accumulation of conjugated metabolites, like conjugated (i.e. acetylated) sulfonamides (i.e. acetylated sulfonamide) can result in crystalluria (crystals that form in the urine and can cause infections) and in that case it will be necessary to decrease the amount of dichlorphenamide in order to decrease the amount of “conjugated sulfonamide dichlorphenamide (i.e. acetylated dichlorphenamide)” in order to avoid crystalluria.

Sixth, Appellant argues:
In rejecting the claims, the Office assumes that dichlorphenamide forms a conjugated sulfonamide upon metabolism such that probenecid increases the amount of the conjugated dichlorphenamide in plasma when co-administered with probenecid. However, the Office does not include a citation or any support as to whether dichlorphenamide would metabolize to form a “conjugated sulfonamide.” That is not surprising given that there is no evidence in the KEVEYIS 2015 Prescribing Information, or indeed the KEVEYIS 2019 Prescribing Information, that taught or would reasonably have suggested that dichlorphenamide would be metabolized to form a conjugated sulfonamide.
However, there is evidence in the art that a sulfonamide that is structurally similar to dichlorphenamide is not metabolized via a conjugation mechanism. Specifically, acetazolamide is a carbonic anhydrase inhibitor that is structurally similar to dichlorphenamide in that both have an aromatic core with an attached sulfonamide.

    PNG
    media_image2.png
    141
    295
    media_image2.png
    Greyscale


One of skill in the art would have been aware that acetazolamide does not undergo metabolic alteration, i.e., it is excreted unchanged - not in a conjugated form. (Goodman and Gilman).   Given the structural similarities between the two compounds, one of skill in the art would have reasonably expected that dichlorphenamide would also be excreted unchanged, i.e., not in a conjugated form. As such, one skilled in the art would have had no basis for assuming that dichlorphenamide is metabolized via a conjugation mechanism and therefore no basis for assuming that the teaching of the PROBENECID label with regard to conjugated sulfonamides is applicable to dichlorphenamide when co-administered with probenecid.
The Examiner disagrees:
First, Appellant did not provide any of the references cited (Goodman, L.S., and A. Gilman, (eds.) The Pharmacological Basis of Therapeutics. 5th ed. New York: Macmillan Publishing Co., Inc., 1975., p. 828; and Chak et al. (2015) “Acetazolamide: Considerations for Systemic Administration” Eyenet Magazine, at pp. 35-36) as such it was not possible for the Examiner to evaluate those references. 
Second, but even assuming arguendo that the sulfonamide acetazolamide does not undergo conjugation, it cannot be extrapolated to the sulfonamide dichlorphenamide, since each sulfonamide will behave differently in the presence of the enzymes (the N-acetyltransferases NAT1 and NAT2, see as explained above, see Goodman and Gilman’s “The Pharmacological Basis of Therapeutics”, Tenth Edition (2001), McGraw Hill Editors, pages 13-15, attached as NPL 01 16253515 Goodman and Gilman’s) required for acetylation (i.e. conjugation) of these molecules.  Minor structural changes in the sulfonamide structure can prevent the sulfonamide from fitting or binding to the enzyme pocket wherein the acetylation occurs.  As such, the behavior of each sulfonamide might be different based on structural limitations.
Third, but even if it were true that the sulfonamide dichlorphenamide does not form conjugated metabolites, as acetazolamide, the reason for reducing the amount of dichlorphenamide was also based on:
1- to avoid the side effects like: hypersensitivity, anaphylaxis, idiosyncratic reactions, hypokalemia, metabolic acidosis and falls (see section 5.1 Hypersensitivity/Anaphylaxis/Idiosyncratic Reactions of the KEVEYIS Prescribing Information) and
2- since 200 mg is the maximum recommended dose of dichlorphenamide by the KEYEVIS™ prescribing information (see section 2. Dosage and Administration), it will be further obvious to either maintain or decrease this amount based on the patients’ needs, to for example 50 mg a day (a reduced dose, i.e. less than 200 mg a day) as recommended by the KEYEVIS™ prescribing information (see section 2. Dosage and Administration).  Since dose regimen optimization is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize given the guidance of the prior art, the skilled in the art will be able to determine the optimal dose regimen to achieve the best result for a particular patient that suffers from both: primary hyperkalemic periodic paralysis and gout.

Seventh, Appellant argues:
Finally, Appellant reminds the Office that it has already implicitly acknowledged the non-obviousness of the invention. Specifically, the Office stated that it would be "obvious to administer both drugs to the patient suffering from both diseases, unless at the time of the effective filing date there was a contraindication to do so, which is not the case."  (Final Office Action mailed February 21, 2020 at p.11)
Appellant respectfully submits that the contraindication to administer dichlorphenamide with an OAT1 inhibitor was discovered by the inventor of the subject patent application upon discovering that dichlorphenamide is an OAT1 substrate. That discovery is the subject of the pending claims. Prior to the effective filing date, the prior art did not reasonably teach or suggest that there was an interaction between dichlorphenamide and an OAT1 inhibitor because it was unknown in the prior art that dichlorphenamide was an OAT1 substrate. As the Office has implicitly acknowledged that the prior art did not teach or suggest the pending claims, Appellant maintains that the rejection should be withdrawn.
The Examiner disagrees:
First, the statement that Appellant is referring to ("obvious to administer both drugs to the patient suffering from both diseases, unless at the time of the effective filing date there was a contraindication to do so, which is not the case.") corresponds to an old rejection (Final Office Action mailed February 21, 2020 at p.11) against a different set of claims (claims dated 11/26/2019), as such, those statements are irrelevant for the purpose of examining the instant claims 32 and 33 since those statements are not part of the most recent rejection dated August 7, 2020 that is being discussed here.
Second, even if one were to consider that statement, contrary to Appellant’s conclusion, there is nothing that implicitly acknowledged the non-obviousness of the rejection.  The statement made by this Examiner in the Final Office Action mailed February 21, 2020 at p.11, was in response to Applicant’s arguments at that moment and does not show either explicitly or implicitly any acknowledgement of the non-obviousness of the rejection.  To the contrary, it explicitly expresses the obviousness of the rejection.
Third, Appellant states: “Appellant respectfully submits that the contraindication to administer dichlorphenamide with an OAT1 inhibitor was discovered by the inventor of the subject patent application upon discovering that dichlorphenamide is an OAT1 substrate”.  So then, why is Applicant asserting to claim something (i.e. the co-administration of dichlorphenamide and probenecid) that is contraindicated based on its own discovery? 
 Fourth, and more important, as Appellant stated:  “Prior to the effective filing date, the prior art did not reasonably teach or suggest that there was an interaction between dichlorphenamide and an OAT1 inhibitor because it was unknown in the prior art that dichlorphenamide was an OAT1 substrate”.  So, even if one were to agree that Appellant discovery is a contraindication to administer both drugs to a patient suffering from both diseases, the fact is that the asserted contradiction was not known at the time of the invention.  The fact remains that at the time of the invention there was nothing in the prior art that prevented, taught away or even suggested that dichlorphenamide and probenecid cannot be co-administered together. Again, as responded earlier, regarding Appellant’s co-administration argument, it is worth noting that instant claim 33 recites active steps of “administering the OAT1 inhibitor to the subject; and subsequently administering dichlorphenamide” (lines 6-7 of claim 33). In this regard, the active steps recited in claim 32 are “administering a reduced dose of dichlorphenamide ---; and continuing administration of the OAT1 inhibitor”, which does not exclude step of administering dichlorphenamide and step of administering the OAT1 inhibitor (probenecid) being at two different time points during treatment regimen.






For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted.


/MARCOS L SZNAIDMAN/Primary Examiner, Art Unit 1628                                                                                                                                                                                                        

Conferees:

/WU CHENG W SHEN/Supervisory Patent Examiner, Art Unit 1628                                                                                                                                                                                                        

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.